DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the RCE filed on 05/11/22 and the Amendment filed on 04/12/22.  Accordingly, claims 7, 9-11, 13-15, 18, 21 and 22 are currently pending; and claims 1-6, 8, 12, 16, 17, 19 and 20 are canceled.
Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 7, 9, 10, 15, 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (2007/0087724) in view of Takeda et al (2020/0275473) (both previously-cited), and further in view of Tabet et al (2015/0124671) newly-cited.
-Regarding claim 7, Jang et al  teaches a terminal (“station (STA)”, [0026]) comprising: 
a receiver (included in “transceiver 326”, [0034]) that receives a transport block ((DATA RECEIVED, 422), figure 4) that is transmitted once on a downlink channel (“downlink”, [0026]) from a base station (“AP”, [0026]), (see [0026, 0053, 0054]); and 
a controller (“processor 234”, [0034]) that determines, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053]) that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being an allocated uplink period (424), figure 4) for carrying a delivery acknowledgement information ((ACK TRANSMITTED, 424), figure 4) for the transport block , and controls transmission of the delivery acknowledgement information for the transport block based on whether/when the symbol is after at least a processing time from an end of the downlink channel, in such a way that after processing the transport block, the terminal, under control of the controller, transmits the delivery acknowledgement information on the allocated uplink period, the transmission of the delivery acknowledgement information indicating that the allocated uplink period (being the symbol) is after the processing time of the terminal from the end of the downlink channel  (being an end of  the received transport block) for processing the received transport block, (see [0053, 0054]).
Jang et al  further teaches that the base station can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a physical downlink shared channel and whether the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a physical downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the physical downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a physical downlink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the physical downlink shared channel with other terminals for receiving its downlink data from the base station, as taught by Takeda et al.
In further comparison, Jang et al  in view of Takeda et al does not clearly teach whether  the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Tabet et al teaches a HARQ scheme in which a transmitter can add redundant bits  to data to be transmitted to a receiver using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the data, the receiver can detect whether a corruption of the data  is occurred via decoding/detecting the error detecting code, and responsively send to the transmitter a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information (“ACK/NACK) messages”, [0005]) accordingly, (see [0004, 0005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al, Takeda et al and Tabet et al to implement Jang et al  in view of Takeda et al, as taught by Tabet et al, and arrive at the claimed feature in such a way that the terminal and the base station would be implemented with a HARQ scheme in which the base station would add redundant bits  to the transport block to be transmitted to the terminal using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the transport block, the terminal would  detect whether a corruption of the transport block is occurred via decoding/detecting the error detecting code, and responsively send to the base station a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information as the delivery acknowledgement information (as taught by Tabet et al).  One skilled in the art would have been motivated to make such the combination because by doing so the terminal would be enhanced with capability of detecting whether a  corruption of the transport block is occurred via decoding/detecting the error detecting code (as taught by Tabet et al).
-Regarding claim 9, Jang et al in view of Takeda et al and Tabet et al  teaches that the terminal comprises a transmitter (included in “transceiver 326”, [0034] of Jang et al), wherein if the symbol is after at least the processing time from the end of the physical downlink shared channel, then the transmitter transmits the HARQ ACK information (see [0054] of Jang et al ).
-Regarding claim 10, Jang et al in view of Takeda et al  and Takeda et al teaches that if the symbol is before the processing time from the end of the physical downlink shared channel, then the controller determines not to transmit the HARQ ACK information (inherently, because the symbol is an only uplink period ((424) figure 4(b) of Jang et al) that is scheduled to the terminal for transmitting the HARQ ACK  information, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(b) and [0054] of Jang et al]).  
-Claim 18 is rejected with similar reasons for claim 10.
-Regarding claim 15, Jang et al  teaches a radio communication method, performed by a terminal (“station (STA)”, [0026]),  for the terminal, the method comprising: 
procedure (performed by a receiver (included in “transceiver 326”, [0034])) of receiving a transport block ((DATA RECEIVED, 422), figure 4) that is transmitted once on a downlink channel (“downlink”, [0026]) from a base station (“AP”, [0026]), (see [0026, 0053, 0054]); 
procedure (performed by a controller (“processor 234”, [0034])) of determining, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053]) that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being an allocated uplink period (424), figure 4) for carrying a delivery acknowledgement information ((ACK TRANSMITTED, 424), figure 4) for the transport block, (see [0053, 0054]); and 
procedure (performed by the controller) of controlling transmission of the delivery acknowledgement information for the transport block based on whether/when the symbol is after at least a processing time from an end of the downlink channel, in such a way that after processing the transport block, the terminal, under control of the controller, transmits the delivery acknowledgement information on the allocated uplink period, the transmission of the delivery acknowledgement information indicating that the allocated uplink period (being the symbol) is after the processing time of the terminal from the end of the downlink channel  (being an end of  the received transport block) for processing the received transport block, (see [0053, 0054]).
Jang et al  further teaches that the base station can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a physical downlink shared channel and whether the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a physical downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the physical  downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a physical downlink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the physical downlink shared channel with other terminals for receiving its downlink data from the base station, as taught by Takeda et al.
In further comparison, Jang et al  in view of Takeda et al does not clearly teach whether  the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Tabet et al teaches a HARQ scheme in which a transmitter can add redundant bits  to data to be transmitted to a receiver using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the data, the receiver can detect whether a corruption of the data  is occurred via decoding/detecting the error detecting code, and responsively send to the transmitter a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information (“ACK/NACK) messages”, [0005]) accordingly, (see [0004, 0005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al, Takeda et al and Tabet et al to implement Jang et al  in view of Takeda et al, as taught by Tabet et al, and arrive at the claimed feature in such a way that the terminal and the base station would be implemented with a HARQ scheme in which the base station would add redundant bits  to the transport block to be transmitted to the terminal using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the transport block, the terminal would  detect whether a corruption of the transport block is occurred via decoding/detecting the error detecting code, and responsively send to the base station a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information as the delivery acknowledgement information (as taught by Tabet et al).  One skilled in the art would have been motivated to make such the combination because by doing so the terminal would be enhanced with capability of detecting whether a  corruption of the transport block is occurred via decoding/detecting the error detecting code (as taught by Tabet et al).
-Regarding claim 22, Jang et al  teaches a radio communication system comprising: 
a base station (“AP”, [0026]) that comprises:  
a transmitter (included in a transceiver (“transceiver 326”, [0034] of the base station)  that transmits a transport block ((DATA RECEIVED, 422), figure 4) on a downlink channel (“downlink”, [0026]); and 
a terminal (“station (STA)”, [0026]) that comprises: 
a receiver (included in a transceiver (“transceiver 326”, [0034] of the terminal) that receives the transport block; and 
a controller (“processor 234”, [0034]) that determines, based on downlink control information (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053])  that schedules an allocated downlink period (“allocated period 422 in the first downlink period 412a”, [0054]) of  the downlink channel, a symbol (being an allocated uplink period (424), figure 4)  for carrying a delivery acknowledgement information ((ACK TRANSMITTED, 424), figure 4) for the transport block, and controls transmission of the delivery acknowledgement information based on whether the symbol is after at least a processing time from an end of the downlink channel, in such a way that after processing the transport block, the receiver, under control of the controller, transmits the delivery acknowledgement information on the allocated uplink period (being the symbol), the transmission of the delivery acknowledgement information indicating that the allocated uplink period is after the processing time of the terminal from the end of the downlink channel  (being an end of  the received transport block) for processing the received transport block, (see [0053, 0054]).
Jang et al  further teaches that the base station  can transmit data to each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the downlink channel is a physical downlink shared channel and whether the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Takeda et al teaches downlink data to each terminal can be transmitted on a physical downlink shared channel (“downlink shared channel (PDSCH: Physical Downlink Shared Channel)”, [0138]), wherein each terminal shares, in time, the physical downlink shared channel with other terminals for receiving its downlink data (see figure 1 and [0026, 0138]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the downlink channel would be a physical downlink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the physical downlink shared channel with other terminals for receiving its downlink data from the base station, as taught by Takeda et al.
In further comparison, Jang et al  in view of Takeda et al does not clearly teach whether  the delivery acknowledgement information is Hybrid Automatic Repeat request (HARQ) ACK information, as claimed.
In analogous art, Tabet et al teaches a HARQ scheme in which a transmitter can add redundant bits  to data to be transmitted to a receiver using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the data, the receiver can detect whether a corruption of the data  is occurred via decoding/detecting the error detecting code, and responsively send to the transmitter a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information (“ACK/NACK) messages”, [0005]) accordingly, (see [0004, 0005]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al, Takeda et al and Tabet et al to implement Jang et al  in view of Takeda et al, as taught by Tabet et al, and arrive at the claimed feature in such a way that the terminal and the base station would be implemented with a HARQ scheme in which the base station would add redundant bits  to the transport block to be transmitted to the terminal using an error detecting code as a cyclic redundancy check (CRC), and upon reception of the transport block, the terminal would  detect whether a corruption of the transport block is occurred via decoding/detecting the error detecting code, and responsively send to the base station a Hybrid Automatic Repeat request (HARQ) ACK information or a Hybrid Automatic Repeat request (HARQ) NACK information as the delivery acknowledgement information (as taught by Tabet et al).  One skilled in the art would have been motivated to make such the combination because by doing so the terminal would be enhanced with capability of detecting whether a  corruption of the transport block is occurred via decoding/detecting the error detecting code (as taught by Tabet et al).

Claims 11, 13, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al in view of Takeda et al.
-Regarding claim 11, Jang et al  teaches a terminal (“station (STA)”, [0026]) comprising: 
a transmitter (included in “transceiver 326”, [0034]) that transmits once a transport block ((DATA AND NACK TRANSMITTED, 434), figure 4) on an uplink channel (“uplink”, [0026]) to  a base station (“AP”, [0026]), (see [0026, 0055]); and 
a controller (“processor 234”, [0034])) that determines a symbol (being an allocated uplink period ((434), figure 4) for the uplink  channel based on a downlink control information (DCI) (“phase resource allocation of the first downlink period 412a and the first uplink period 414a”, [0053])  that schedules an uplink period (being the allocated uplink period) of the uplink  channel (see [0055]), and controls transmission of the transport block based on whether/when the symbol is after at least a processing time from an end of the DCI, in such a way that the controller controls the transmission of the transport block on the uplink period (being the symbol), the transmission of the transport block indicating that the uplink period is after the processing time from the end of the received DCI for processing the DCI, (see [0055])).
Jang et al  further teaches that the base station can receive data from  each of a plurality of terminals “each station STA” (see [0026]).
Jang et al  does not clearly teach that the uplink channel is a physical uplink shared channel, as claimed.
In analogous art, Takeda et al teaches each of a plurality of terminals can transmit uplink data to a base station on a physical uplink share channel (“physical uplink shared Channel”, [0140]), wherein each terminal shares, in time, the physical  uplink shared channel with other terminals for transmitting its uplink data (see figure 1 and [0027, 0140]).
Accordingly, it would have been obvious for one skilled in the art before the effective filing date of the invention to have combined Jang et al and Takeda et al to implement Jang et al  in view of Takeda et al and arrive at the claimed feature in such a way that the uplink channel would be a physical  uplink shared channel (as taught by Takeda et al).  One skilled in the art would have been motivated to make such a combination because doing so, the terminal would be enhanced with an additional feature of sharing, in time, the physical uplink shared channel with other terminals for transmitting its uplink data to the base station, as taught by Takeda et al.
-Regarding claim 13, Jang et al in view of Takeda et al teaches that when/if the symbol used by the physical uplink shared channel is after at least the processing time (in particular is the processing time) from the end of the DCI, the transmitter transmits the transport block (see [0055] of Jang et al).
-Regarding claim 14, Jang et al in view of Takeda et al teaches that when/if the symbol is before the processing time from the end of the DCI, the controller determines not to transmit the transport block, (in such a way that when (if occurred) the symbol is before the processing time from the end of the reception of the DCI, then the controller inherently must determine not to transmit the transport block because the symbol is an only uplink period ((434) figure 4(c) of Jang et al) that is scheduled to the UE for transmitting the transport block, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(c) and [0055] of Jang et al])).  
-Regarding claim 21, Jang et al in view of Takeda et al teaches that when/if the symbol is before the processing time from the end of the reception of the DCI, the controller determines not to transmit the transport block, (in such a way that when (if occurred) the symbol is before the processing time from the end of the reception of the DCI, then the controller inherently must determine not to transmit the transport block because the symbol is an only uplink period ((434) figure 4(c) of Jang et al) that is scheduled to the UE for transmitting the transport block, which in turn, should be resultedly generated and transmitted after the processing time (see figure 4(c) and [0055] of Jang et al])).  
Response to Arguments

Applicant's arguments filed 04/12/22 have been fully considered.  However, claims 7, 9-11, 13-15, 18, 21 and 22, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463